DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 17 September 2021 is acknowledged. Therefore, claims 14-20 have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-13 are directed to identifying food items, retrieving attribute information, determining a ripeness of the food items, presenting an image including the attribute information and ripeness of the food item, and receiving selection of and retrieving the food item, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process and machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method, comprising: 
providing a user interface with a presentation of food items; 
receiving a first input that specifies a type of food item through the user interface; 
in response to receiving the first input, 
identifying, from a data store, a set of instances of food items comprising a plurality of instances of food items of the type of food item specified by the first input, wherein the set of instances of food items are each respective vendable items of food from an inventory of instances of food items; 
for each of the instances of food items in the set of instances of food items, retrieving, from the data store, attribute information of the instances of food items, wherein the attribute information includes an image of each respective instance of the food item, and the attribute information is stored by the data store prior to the identifying of the set of instances of the food items; 
determining, based in part on a physical characteristic of each respective instance of the food item, a ripeness of each respective instance of the food item; 
causing a presentation of a portion of the retrieved attribute information of the instances of food items, the presented portion of the attribute information including the image and the ripeness of each respective instance of the food item; 
receiving an indication of a selection of at least one of the instances of the food items; and 
causing the at least one of the instances of the food items identified by the selection to be retrieved to fulfill an order.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a data store,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “data store” language, “providing a user interface with a presentation of food items; receiving a first input that specifies a type of food item through the user interface;… for each of the instances of food items in the set of instances of food items, retrieving… attribute information of the instances of food items, wherein the attribute information includes an image of each respective instance of the food item, and the attribute information is stored by the data store prior to the identifying of the set of instances of the food items;… causing a presentation of a portion of the retrieved attribute information of the instances of food items, the presented portion of the attribute information including the image and the ripeness of each respective instance of the food item; receiving an indication of a selection of at least one of the instances of the food items; and causing the at least one of the instances of the food items identified by the selection to be retrieved to fulfill an order” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, determining, based in part on a physical characteristic of each respective instance of the food item, a ripeness of each respective instance of the food item;” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a data store.  The data store is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 

	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
a data store;
an inventory subsystem;
a production subsystem comprising one or more conveyors, robots, and packing equipment; and
at least one processor.
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No. 10,290,047 B1 to Goyal et al. (“Goyal”).

1 and 11, the claimed subject matter that is met by Goyal includes:
A method, comprising (Goyal: Figs. 3, 4 and 7): 
providing a user interface with a presentation of food items (Goyal: column 16, lines 16-58 and Fig. 4); 
receiving a first input that specifies a type of food item through the user interface (Goyal: column 16, lines 16-58); 
in response to receiving the first input, 
identifying, from a data store, a set of instances of food items comprising a plurality of instances of food items of the type of food item specified by the first input, wherein the set of instances of food items are each respective vendable items of food from an inventory of instances of food items (Goyal: column 16, lines 59-67); 
for each of the instances of food items in the set of instances of food items, retrieving, from the data store, attribute information of the instances of food items, wherein the attribute information includes an image of each respective instance of the food item, and the attribute information is stored by the data store prior to the identifying of the set of instances of the food items (Goyal: column 17, lines 1-48); 
determining, based in part on a physical characteristic of each respective instance of the food item, a ripeness of each respective instance of the food item (Goyal: column 17, lines 1-48); 
causing a presentation of a portion of the retrieved attribute information of the instances of food items, the presented portion of the attribute information including the 
receiving an indication of a selection of at least one of the instances of the food items (Goyal: column 13, lines 57-67); and 
causing the at least one of the instances of the food items identified by the selection to be retrieved to fulfill an order (Goyal: column 14, lines 1-9).

As per claim 2, the claimed subject matter that is met by Goyal includes:
wherein causing the presentation of attribute information includes causing the presentation of a weight or a spatial dimension of the respective instances of the food items (Goyal: column 17, lines 21-48).
As per claims 4 and 12, the claimed subject matter that is met by Goyal includes:
wherein causing the presentation of the portion of the retrieved attribute information of the instances of food items includes causing the presentation of information that represents a respective firmness, luster, or density of the instances of food items (Goyal: column 4, lines 1-21 and column 17, lines 21-48).
As per claims 5 and 13, the claimed subject matter that is met by Goyal includes:
receiving a second input that specifies at least one desired attribute of the type of food item, and wherein identifying a set of instances of food items includes identifying instances of food items having the at least one desired attribute specified by the second input (Goyal: column 16, lines 16-67 and Fig. 4).
As per claim 6, the claimed subject matter that is met by Goyal includes:
determining whether a total number of instances of food items satisfying a set of search criteria based on the first and second inputs exceeds a threshold, and wherein identifying the 
As per claim 7, the claimed subject matter that is met by Goyal includes:
determining a subset of instances of food items to present via the user interface based on one or more of a current instances of food items available at a single inventory or at least one or more previous selections (Goyal: column 15, lines 1-38).
As per claim 8, the claimed subject matter that is met by Goyal includes:
based on a first number of selected instances of food items, determining a set of inventory locations that have an inventory from which the selected instances of food items can be fulfilled; and reducing the set of instances of food items for presentation based on the current inventory available at one or more of the set of inventory locations (Goyal: column 18, lines 1-67 and column 19, lines 1-19).
As per claim 9, the claimed subject matter that is met by Goyal includes:
for at least one of the instances of food items, at least temporarily preventing any further identifying of the one instance of food item for a second user in response to a subsequent first input, until a termination criterion is reached (Goyal: column 18, line 52 through column 19, line 19).


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of United States Patent Application No. 2018/0374144 A1 to Smilowitz et al. (“Smilowitz”).
As per claim 3, Goyal fails to specifically teach determining, based in part on a physical characteristic of a meat food item, a marbling of the meat food item; and causing the presentation of the marbling of the meat food item. The Examiner provides Smilowitz to teach and disclose this claimed feature.
The claimed subject matter that is met by Smilowitz includes:
determining, based in part on a physical characteristic of a meat food item, a marbling of the meat food item; and causing the presentation of the marbling of the meat food item (Smilowitz: ¶ 0003)
Goyal teaches a system and method of identifying physical characteristics of food. Smilowitz teaches a comparable system and method of identifying physical characteristics of food that was improved in the same way as the claimed invention. Smilowitz offers the embodiment of determining, based in part on a physical characteristic of a meat food item, a marbling of the meat food item; and causing the presentation of the marbling of the meat food item. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of identifying marbling of meat as disclosed by Smilowitz to the identified characteristics as taught by Goyal for the predicted result of improved systems and methods of identifying physical characteristics of food. No additional findings are seen to be necessary. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of United States Patent Application No. 2017/0290345 A1 to Garden et al. (“Garden”).
As per claim 10, Goyal fails to specifically teach automatically assembling two or more of the instances of the food items identified by the selection to an assembled food item or meal kit. The Examiner provides Garden to teach and disclose this claimed feature.
The claimed subject matter that is met by Garden includes:
automatically assembling two or more of the instances of the food items identified by the selection to an assembled food item or meal kit (Garden: Abstract)
Goyal teaches a food fulfillment system and method. Garden teaches a comparable food fulfillment system and method that was improved in the same way as the claimed invention. Garden offers the embodiment of automatically assembling two or more of the instances of the food items identified by the selection to an assembled food item or meal kit. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the automatic assembling means as disclosed by Garden to the food fulfillment system and method as taught by Goyal for the predicted result of improved food fulfillment systems and methods. No additional findings are seen to be necessary. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. Hunter Wilder/Primary Examiner, Art Unit 3627